Exhibit 10.03

Series Reference

   __________ ____-    _______________

FORM OF PROMISSORY NOTE

[$                    ]

 

   _______________    _________, _____

For value received, the undersigned, WEST RECEIVABLES PURCHASING, LLC, a Nevada
limited liability company (the “Borrower”), hereby promises to pay to the order
of TOGM, LLC, a                                          limited liability
company (the “Lender”), at its main office in Chicago, Illinois, or at any other
place designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                                         Dollars and             /100
($                    )], together with interest on the principal amount
hereunder remaining unpaid from the date hereof until this Note is fully paid,
at the interest rate in effect from time to time under the Credit Agreement
computed in accordance with the Credit Agreement.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement, but in any event will be due and payable in
full on the Loan Maturity Date, as defined in and provided for in the Credit
Agreement for this Note. This Note may be prepaid only in accordance with the
Credit Agreement.

The “Credit Agreement,” as referred to herein, shall mean that certain Amended
and Restated Credit Agreement dated as of April 30, 2009, by and among the
undersigned and the Lender, as amended, modified or extended. This Note is
issued in connection with the acquisition by the Borrower of certain assets
referred to in the Lender’s records as                     . This Note is
subject to and is payable in accordance with the Credit Agreement and is one of
the Notes referred to therein.

This Note is secured, among other things, pursuant to the Security Agreement (as
defined in the Credit Agreement) and the other Loan Documents (as defined in the
Credit Agreement), and may now or hereafter be secured by one or more other
security agreements, pledges, assignments, agreements or other instruments.

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses (to the extent actually incurred by the Lender), in the
event this Note is not paid when due, whether or not legal proceedings are
commenced. Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

This Note shall not be transferred without compliance with Section 9.12 of the
Credit Agreement and providing written notice of the transfer and the identity
of the transferee to the Borrower, which shall be in the form of a true and
correct copy of the original endorsement of this Note provided to the Borrower
in accordance with the notice provisions of the Credit Agreement. Any transfer
without compliance with the previous sentence shall be null and void.

 

WEST RECEIVABLES PURCHASING, LLC By:  

 

Name:  

 

Title:  

 